DETAILED ACTION

1. 	This Office Action is in response to an application filed on Sep. 16, 2019. The original filing includes claims 1-19. A preliminary amendment is filed on Sep. 16, 2019. Claims 2-10, 13-15, and 17-18 have been amended. Claims 11-12, 16, and 19 have been cancelled. Claims 20-24 have been added Therefore, Claims 1-10, 13-15, 17-18, and 20-24 are presented for examination. Now claims 1-10, 13-15, 17-18, and 20-24 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
3. 	The drawing filed on Sep. 16, 2019 are accepted.

Oath/Declaration
4. 	For the record, the Examiner acknowledges that the Oath/Declaration submitted on Feb. 03, 2020 has been accepted. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 09/16/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Priority
6.	Acknowledgment is made of domestic priority data as claimed by applicant application is a 371 of PCT/EP2018/056606 has been filed 03/15/2018. Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d). The certified copy of European Application EP17161013.2 filed on Mar. 15, 2017 has been received on 10/14/2019.

Claim Objections
7.	Claims 2, 14 and 20 are objected to because of the following informalities: Claim 2 recites “the data is to be sent” (See claim listing page 3 lines 16-17). The phrase of “is to be” give it uncertainty that the condition will not happen. Therefore, The Examiner suggests removing the phrase of “is to be” with a positive connotation such as “the data is sent” so to make the claim clear and give the reader for certainty. Similarly, Claims 14 and 20 have similar issues. Appropriate corrections are requested.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, 13-15, 17-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
9.	Claim 1 recites “send to one or more other computing devices acting as gateways”; and lacks antecedent basis. Independent claims 13 and 15 have the same issue and rejected with the same rationale as claim 1.
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 1-2, 10, 13-15 and 20 are not patent eligible for directed to an abstract idea.
12.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites, providing a computing device acting as a gateway in a system comprising plurality of Industrial Internet of Things with data flow rules, one or more of the data flow rules being a receiving rule defining at least what incoming data will be accepted and one or more of the data flow rules being a publishing rule defining at least what data to send to one or more other computing devices acting as gateways in the system; applying, by the computing device, the one or more receiving rules to incoming data to accept or reject incoming data; storing and processing accepted incoming data; applying, by the computing device, one or more publishing rules to stored and processed data; and causing sending one or more pieces of the data in response to a condition in a publishing rule amongst the one or more publishing rules being fulfilled, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – applying, by the computing device, one or more publishing rules to stored and processed data; and causing sending one or more pieces of the data in response to a condition in a publishing rule amongst the one or more publishing rules being fulfilled for results steps. Applying rules and causing rules in all the steps is recited at a high-level of generality (i.e., as a generic computing device through generic devices performing a generic computer function of applying rules based on a determined rule permissions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of applying and causing rule in a device to perform the publishing rules, result in being fulfilled or rejected steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2 and 10 further recite details of maintaining publishing rules and the result and causing how to send the data, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and do not add significantly more limitation. These limitations merely further the abstract idea. 
13.	Claims 13 and 14 are a non-transitory computer readable storage medium claim executing instructions by a generic computing device and claim recites substantially the same limitations as claims 1-2 and the use of a non-transitory, storage medium does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
14.	Claim 15 is an apparatus claim executing instructions in a generic processor and claim recites substantially the same limitations as claim 1 and the use of a device does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claims 2 and 20 further recite details of the apparatus is an edge computing node and maintaining publishing rules and the result and causing how to send the data respectively, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and do not add significantly more limitation. These limitations merely further the abstract idea. 

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

16.	Claims 1-2, 9-10, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Lee et al. 2016 IEEE, “A Smart Gateway Framework for IOT Services” hereinafter “Lee” Published Dec. 15 2016 (according to applicant’s IDS filed 09/16/2019).

Regarding claim 1, Lee teaches: computerized method (Lee, see FIG. 2 along with page 110 left col. lines 8-16) comprising: 
providing a computing device acting as a gateway in a system comprising plurality of Industrial Internet of Things with data flow rules, one or more of the data flow rules being a receiving rule defining at least what incoming data will be accepted and one or more of the data flow rules being a publishing rule defining at least what data to send to one or more other computing devices acting as gateways in the system (Lee, applicant’s computing device acting as gateway is equated to Lee’s “smart IoT gateway” in FIG. 2 shows the frame work how to function Iot gateway framework architecture into industrial IoT, where data mager in FIG. 2 manages data flow and defines incoming data will be accepted in page 108 right col. lines 42-45, “The Data Manager is responsible for the storage and retrieval of the raw data that is collected from the individual or compound devices … for every data collection command (e.g., get_status) supported by the device. In addition, a separate module known as the Time Manager is created to maintain a process wide time-stamping counter” and in FIG. 2 rule Ontology Manager provide the function of data flow rules being a publishing rule and page 110 right col. lines 32-41 discloses the communication between gateways are in section I Introduction of article, “smart IoT gateway satisfies this requirement by using an ontology-based semantic technology … The proposed smart IoT gateway can be deployed in existing network hierarchy, such as on communication gateways. The target systems, as typical IoT installations, can be depicted in Figure 1 where sensors and actuators are connected to end units in an ambient environment. The connection from end units to Internet or cloud is established at an edge system which serves as communication gateway to ; 
applying, by the computing device, the one or more receiving rules to incoming data to accept or reject incoming data (Lee, page 107 third paragraph, “To support IoT operations, the framework running on edge systems allows the application user to register devices in the subnetwork, makes them discoverable, and carries out remote command executions on the devices. Based on sensor data, rules and events can be triggered and processed by a reasoning engine. Also, the gateway systems are in control of what data is published to the external applications and what stays locally, privacy and security management policies can be incorporated in the systems easily”)
storing and processing accepted incoming data (Lee, first see page 109 left col. last two paragraphs that discloses storage and storing streams of data and in page 110 section 2) Ontology Manager that when all the conditions are satisfied storing processing data, ““Device AND hasLocationOperatingRoom AND measures Temperature” should result in the actual instances that satisfy all the conditions. The API "get_device_info" can be invoked to retrieve the property information related to the device, such as the device input sampling rate, and the data storage location”); 
applying, by the computing device, one or more publishing rules to stored and processed data (Lee, page 107 third paragraph, “Also, the gateway systems are in control of what data is published to the external applications and what stays locally, privacy and security management policies can be incorporated in the systems easily”); and 
causing sending one or more pieces of the data in response to a condition in a publishing rule amongst the one or more publishing rules being fulfilled (Lee, page 110 right col. lines 2-6 where rules are held by Context Manager, “The Notification Agent then prepares a subscriber map especially for this event, so that subscribers can be added for this event later. When the event is triggered, i.e., the event rule is satisfied, the Rule Manager invokes the publish_event method of the event in the Notification Agent”).
Regarding claim 2, Lee discloses all the limitations of claim 1. Further Lee teaches: maintaining in the publishing rules at least an indication whether the data is to be sent to a direction towards a central cloud level or to a direction towards a device level; and causing sending the one or more pieces of the data from the computing device to connected gateways in the indicated direction (Lee, see page 107 FIG. 1 along with 3 paragraphs on the right col., “As such there needs to be semantic link between the devices and their data so that they can be queried and accessed effectively in a consistent … smart IoT gateway can be deployed in existing network hierarchy … The connection from end units to Internet or cloud is established at an edge system which serves as communication gateway to bridge local networks with cloud systems. Additional functions included in a gateway can include routing, firewall, and proxy services …  the framework running on edge systems allows the application user to register devices in the subnetwork, makes them discoverable, and carries out remote command executions on the devices. Based on sensor data, rules and events can be triggered and processed by a reasoning engine. Also, the gateway systems are in control of what data is published to the external applications and what stays locally”).

Regarding claim 9, Lee teaches all the limitations of claim 1. Lee further teaches: providing the computing device with one or more information models; and using by the computing device one or more properties in a corresponding information model when the data flow rules are applied (Lee, see page 108 first two paragraphs on the right col., “layered architecture has been used to build frameworks for devices, raw data storage and processing, context management, and applications [11]. For this approach, the emerging technique is to adopt OWLDL ontological models and Semantic Web technologies for reasoning with expressive description logic and the induction of new knowledge…  It is intended to support OWL-base ontology models and knowledge reasoning. The component-oriented structure is adopted to support system composition and deployment, and to result in rapid development of applications”). 

Regarding claim 10, Lee teaches all the limitations of claim 1. Lee further teaches: wherein the data publishing rules define further one or more of a data source class (Lee discloses the gateway that has publishing rules further defined in data source class, first see page 107 first paragraph discloses gateway framework based on data produced by the device that acts as data source for requested data and data source class first see page 110 left col. lines 8-16, “each D-Bus device object has a service name that corresponds to its class name in the ontology description.”, then see page 111, “Class=Lighting & hasLocation=OperatingRoom &Action=instance & causes=Lighting”), name of the published property (Lee, see page 110 last paragraphs on the left col., “The event name” and continues on page 110 right col. first paragraph, “is then sent to the Notification Agent to create a new event. The Notification Agent then prepares a subscriber map especially for this event, so that subscribers can be added for this event later. When the event is triggered, i.e., the event rule is satisfied, the Rule Manager invokes the publish_event method of the event in the Notification Agent”), instance hierarchy (Lee, first see Introduction on page 107, “This implies that IoT applications need to know the exact device instances. The conversion from the high level concept of "temperature of a location" to "data from sensor X" has to be translated in the application level”, then see page 107 right col. FIG. 1 along with second paragraph under the FIG. 1, “The proposed smart IoT gateway can be deployed in existing network hierarchy, such as on communication gateways. The target systems, as typical IoT installations, can be depicted in Figure 1 where sensors and actuators are connected to end units in an ambient environment”), and an instance filter for selecting source instances (Lee, see page 108 section “A The Data Manager”  last paragraphs on the right col., “The Data Manager is responsible for the storage and retrieval of the raw data that is collected from the individual or compound devices that are deployed in the particular instance of the application environment. This component consists of Device Storage and Storage Slot. Every device (or virtual device or data source) has its associated device storage structure and there is a storage slot for every data collection command (e.g., get_status) supported by the device. In addition, a separate module known as the Time Manager is created to maintain a process wide time-stamping counter. Thus, as soon as any new data received by the Data Manager, they are timestamped , data type; and the data receiving rules define further one or more of a source property (Lee, see pages 111 (right col.) and 112 (left col.), “For instance, we would like to turn on a particular fan in a particular data center container when its temperature reading is above 100 degree. This can be done by the following payload in a HTTP POST command”, “The following payload can be applied to add a subscriber to the above event: Action=add_subscriber & EventName=tempExceeded & Name=John & Type=email & Params=John@gmail.com The event can also be uploaded to the cloud server (currently uses the ThingSpeak platform) using “Type=cloud”. Once the event has been satisfied, the Rule Manager instructs the Notification Agent to publish the event to all its subscribers”), received data class, where to store the pieces of the data, and a default path in a local database (Lee, see page 118 third paragraphs on the right col., “POST payload =Class=Lighting & hasLocation=OperatingRoom &Action=instance & causes=Lighting When the above HTTP request is received, the HTTP Server forwards it to the Context Manager and the Context Manager resolves the request by finding any lighting device instances that are located in living room and can light up the room, based on the database in the ontology.”). 

Regarding claim 13, this claim defines a computer program claim that corresponds to method claim 1. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 1. Furthermore, Lee in page 113 last two paragraph on left col. discloses memory and the processor in the board to execute instructions.

Regarding claim 14, this claim defines a computer program claim that corresponds to method claim 2. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 2. Furthermore, Lee in page 113 last two paragraph on left col. discloses memory and the processor in the board to execute instructions.
Regarding claim 15, this claim defines device claim that corresponds to method claim 1. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 1. Furthermore, Lee in page 113 last two paragraph on left col. discloses memory and the processor in the board (device) to execute instructions.

Regarding claim 17, Lee teaches all the limitations of claim 1. Lee further teaches: wherein the apparatus is an edge computing node in an Industrial Internet of Things (Lee, see abstract on page 107 along with FIG. 1, “implementation of a prototype IoT gateway framework that exposes high-level abstraction for accessing and manipulating the devices of an ambient environment and the data that they produce. Along with integrating and consolidating edge devices”).

Regarding claim 18, Lee teaches all the limitations of claim 15. Lee further teaches: wherein the apparatus is configured to receive the pieces of data from one or more apparatuses in a hierarchy level towards a device level and to publish the pieces of data to one or more apparatuses in a hierarchy level towards a central cloud level (Lee in previous claims discloses the apparatus receives pieces of data and publish it, see page 107 second paragraph on the right col., “The proposed smart IoT gateway can be deployed in existing network hierarchy, such as on communication gateways. The target systems, as typical IoT installations, can be depicted in Figure 1 where sensors and actuators are connected to end units in an ambient environment. The connection from end units to Internet or cloud is established at an edge system which serves as communication gateway to bridge local networks with cloud systems”).

Regarding claim 20, this claim defines device claim that corresponds to method claim 2. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 2. .

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective .

21.	Claims 3-4, 7-8, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. 2016 IEEE, “A Smart Gateway Framework for IOT Services” hereinafter “Lee” in view of Blaisdell et al. U.S. 2008/0235755 hereinafter “Blaisdell” Published Sep 25, 2008 (according to applicant’s IDS filed 09/16/2019).


Regarding claim 3, Lee teaches all the limitations of claim 1 and the condition in the publishing rule being fulfilled, Lee does not explicitly disclose : requesting an indication of an acceptance of the one or more pieces of the data before causing the sending; and causing the sending if an indication of an acceptance is received 
However Blaisdell teaches: requesting an indication of an acceptance of the one or more pieces of the data before causing the sending; and causing the sending if an indication of an acceptance is received (Blaisdell, see ¶ [0040], “The source, such as edge firewall 104 or policy server 402, may only need a trigger name or code to know which policy to execute … if a policy server, such as server 402 in FIG. 4, receives the statement, it may only need the trigger name because it has data on all the policy propagation files for components it is responsible for or connected to … policy statement 702 may also include message type data 712 on the component from which the policy document was forwarded and origin data 714 providing information on the original source of policy statement 702, such as end user network components, PC 114 or VoIP phone 118. In the described embodiment, policy statement 702 has a digital signature 716 made by the originating firewall or device. A variety of known methods for implementing a digital signature or other security measures can be used to verify and authenticate that the policy document is being propagated by the device indicated in field 714”)


Regarding claim 4, Lee teaches all the limitations of claim 1 and receiving, by the computing device, an indication of data to be published in claim 1, Lee does not explicitly disclose: determining, by using the one or more data receiving rules and the indication, whether or not to accept the data; and causing sending result of the determining in a response
However Blaisdell teaches: determining, by using the one or more data receiving rules and the indication, whether or not to accept the data; and causing sending result of the determining in a response (Blaisdell, see ¶ [0024], “security rules of individual firewalls operate in response to triggers caused by certain events and conditions thereby creating a policy statement that contains instructions and modified rules. In one embodiment, these rules, encapsulated in the policy statement, are propagated up a chain of firewalls terminating at a firewall implemented by an ISP, or in the case of a stand-alone device”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with the teaching of Blaisdell because the use of Blaisdell’s idea (Blaisdell, see abstract) could provide Lee (Lee, see abstract) the ability to include policy statement that includes message type data where  

Regarding claim 7, Lee teaches all the limitations of claim 1, Lee does not explicitly disclose: wherein each of the pieces of data sent and received are associated with a key, the method further comprising: using, by the computing device, the key in a received piece of data and a key from a previously received piece of the data from the same sender to determine whether or not some pieces of data has not been received; and causing requesting missing pieces of data, if it is determined that some pieces of data has not been received
However Blaisdell teaches: wherein each of the pieces of data sent and received are associated with a key (Blaisdell, see ¶ [0109], where device identifier (name +certificate) is equated with applicant’s “pieces of data sent and received are associated with a key”, “A policy is identified uniquely in the network by the device identifier (name+certificate), and the policy name”), the method further comprising:
using, by the computing device, the key in a received piece of data and a key from a previously received piece of the data from the same sender to determine whether or not some pieces of data has not been received (Blaisdell, see claim 7 along with ¶¶ [0042 and 0109], where certificate is equated with applicant’s “key”, “A policy is identified uniquely in the network by the device identifier (name+certificate), and the policy name. All destination devices will keep track of the policy owner and will only act on those policies if the owner authentication matches”); and
causing requesting missing pieces of data, if it is determined that some pieces of data has not been received (Blaisdell, see claim 7 along with ¶¶ [0042 and 0252-0253] since using algorithm to discover missing certificate, then it will negotiate certificate (key), “This includes using certificates to authenticate peer, and advertisement of service/capabilities of each peer”; “This support (optional) allows for the discovery of peer without manual configuration. It uses algorithm similar to route tracing to discover router in the path, then attempt to negotiate certificate and service to discover if that router would support remote installation of firewall”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with the teaching of Blaisdell because the use of Blaisdell’s idea (Blaisdell, see abstract) could provide Lee (Lee, see abstract) the ability to include policy statement that includes message type data where policy statement includes digital signature upon acceptance will propagate original data, “policy statement 702 may also include message type data 712 on the component from which the policy document was forwarded and origin data 714 providing information on the original source of policy statement 702, such as end user network components, PC 114 or VoIP phone 118. In the described embodiment, policy statement 702 has a digital signature 716 made by the originating firewall or device” (Blaisdell, ¶ [0040]). 

Regarding claim 8, the combination of Lee and Blaisdell teach all the limitations of claim 8, further Blaisdell teaches: wherein the key comprises at least time information (Blaisdell, see claim 7 along with ¶ [0040], “A variety of known methods for implementing a digital signature or other security measures can be used to verify and authenticate that the policy document is being propagated by the device indicated in field 714. Also included in policy statement 702 is a timestamp field 718 that may be used in determining the lifetime of the policy statement”).  
 

Regarding claim 21, this claim defines device claim that corresponds to method claim 3. Therefore, claim 21 is rejected with the same rational as in the rejection of claim 3. Furthermore, Lee in page 113 last two paragraph on left col. discloses memory and the processor in the board (device) to execute instructions.

Regarding claim 22, this claim defines device claim that corresponds to method claim 4. Therefore, claim 22 is rejected with the same rational as in the rejection of claim 4. Furthermore, Lee in page 113 last two paragraph on left col. discloses memory and the processor in the board (device) to execute instructions.

Regarding claim 24, this claim defines device claim that corresponds to method claim 7. Therefore, claim 24 is rejected with the same rational as in the rejection of claim 7. .

22.	Claims 5-6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. 2016 IEEE, “A Smart Gateway Framework for IOT Services” hereinafter “Lee” in view of Francis Cianfrocca U.S. 2016/0080425 hereinafter “Cianfrocca” Published Mar 17, 2016 (according to applicant’s IDS filed 09/16/2019).

Regarding claim 5, Lee teaches all the limitations of claim 1 and receiving, by the computing device, an indication of data to be published in claim 1. Lee does not explicitly disclose: converting, by the computing device, the one or more pieces of data according to the converting rules before storing the one or more pieces of data
However Cianfrocca teaches: converting, by the computing device, the one or more pieces of data according to the converting rules before storing the one or more pieces of data (Cianfrocca, see ¶¶ [0032, and 0133], “Device 100 is in communication with one or more storage devices 103 that contain one or more software based "profiles" 105, which convert the abstract language into control signals, telemetry, API calls, or other controls germane to Machines A, B, and C, respectively, to any degree of granularity”; “process policy objects written in the policy language, e.g., as detailed above. The purpose of the parsing software is to convert”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with the teaching of Cianfrocca because the use of Cianfrocca’s idea (Cianfrocca, see ¶ [0003]) could provide Lee (Lee, see abstract) the ability to store profiles which convert to control signals (converting rules) so it can be processed accordingly as to parsing software, “process policy objects written in the policy language, e.g., as detailed above. The purpose of the parsing software is to convert” (Cianfrocca, ¶ [0133]).
Regarding claim 6, Lee teaches all the limitations of claim 1 and receiving, by the computing device, an indication of data to be published in claim 1. Lee does not explicitly disclose: converting, by the computing device, the one or more pieces of data according to the converting rules before causing sending the one or more pieces of data
However Cianfrocca teaches: converting, by the computing device, the one or more pieces of data according to the converting rules before causing sending the one or more pieces of data (Cianfrocca, see ¶¶ [0133, and 0141-0147], “software module that can parse and process policy objects written in the policy language, e.g., as detailed above. The purpose of the parsing software is to convert, or "compile," policy objects into a form that may be consumed directly by the dynamic execution context (detailed in the next section)”; “an engine for executing compiled policy objects written in the policy language, and effectuating the dispositions determined dynamically by the language”; “it can instantaneously observe network flows as they occur. These two cases admit of different possibilities to effectuate policy dispositions. In particular, in the "in-line" case, the policy execution engine can selectively block or modify transactions in real time, effectuating a policy of denying or modifying particular operations that may violate local safety or security rules”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee with the teaching of Cianfrocca because the use of Cianfrocca’s idea (Cianfrocca, see ¶ [0003]) could provide Lee (Lee, see abstract) the ability to store profiles which convert to control signals (converting rules) so it can be processed accordingly as to parsing software, “process policy objects written in the policy language, e.g., as detailed above. The purpose of the parsing software is to convert” (Cianfrocca, ¶ [0133]).

Regarding claim 23, this claim defines device claim that corresponds to method claims 5 and 6. Therefore, claim 23 is rejected with the same rational as in the rejection of claims 5 and 

Examiner note:
23.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jain et al. US 20170063782 discloses processing remote device data in a network based on attributes by remote device management that identifies set of RDM attributes associated with the device data.
Beck et al. US 20060031510 A1 discloses enforcement of level trust on hierarchical plane to manage communication access over the network using various communications applications including induction of new users into trust networks already established. 
Keng Kim US 20080301760 A1 discloses controlling document access through centrally manage rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, KRISTINE KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/
Primary Examiner, Art Unit 243